DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2 and 4-10, drawn to a process.
Group II, claim(s) 11-19 and 21-22, drawn to an apparatus.
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of: a device for producing a primary backing on a web material, comprising: an application device, and, a first guide roller on an input side of the application device, and a second guide roller on an output side of the application device, and, a web guide means comprising: a first roller and a second roller, which drive a conveyor belt in a revolving manner and thereby guide a web material along the application device so as to be adjacent and at a wrap angle relative thereto, and, wherein the wrap angle is set in a manner dependent on at least one of a transport speed and a processing temperature of the web material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in Kiener (DE 202014010747 U1), hereinafter KIENER. KIENER teaches: a device (34, 36) for producing a primary backing on a web material [Fig. 2;0004] , comprising:) an application device (34, 36 [0036]), and, a first guide roller on an input side of the application device (27 [Fig. 2, 0037]), and a second guide roller on an output side of the application device (28 [Fig. 2; 0037]), and, a web guide means comprising: a first roller and a second roller (27, 28 [Fig. 2; 0037]), which drive a conveyor belt in a revolving manner and thereby guide a web material along the application device so as to be adjacent and at a wrap angle relative thereto (KIENER teaches the clamping surface of the holding elements each engage laterally on the hollow cylinder to have a wrap angle [0009; 0037]), and, wherein the wrap angle is set in a manner dependent on at least one of a transport speed and a processing temperature of the web material (KIENER teaches the deflection roller is adjustable in height and enables the wrap angle  for the web material to be set in relation to the application head in a simple manner [0013; 0037]. KIENER teaches the wraparound angle with respect to the application apparatus (34, 36) is adjusted [0041] and teaches it is adjusted by infeed movement of the adjustment element [0041]. KIENER teaches the controlled parameters are the speed [0005], and the temperature [0046-0047], as well as temperature sensor (69) [0047], and application head (36) [0041]).
	KIENER is silent as to a conveyor belt. In the same field of endeavor, application devices, MORIWAKI et al. (DE 69708401 T2), hereinafter MORIWAKI. MORIWAKI teaches a conveyor belt [0072]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KIENER, by having a conveyor belt, as suggested by MORIWAKI, in order to transport and press the material [0009].
A telephone call was made to Mark Wisnosky on 11/22/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB T MINSKEY/Primary Examiner, Art Unit 1748